

EXHIBIT 10.3



AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is made and
entered into as of this 4th day of November 2019 by and between Great Southern
Bancorp, Inc. (the "Company") and William V. Turner (the "Employee").


WHEREAS, the Employee serves as the Chairman of the Board of Directors of the
Company and of the Company's wholly-owned subsidiary, Great Southern Bank (the
"Bank");


WHEREAS, the Company and the Employee previously entered into an employment
agreement dated September 18, 2002 (the "Prior Agreement");


WHEREAS, the board of directors of the Company (the "Board of Directors")
believes it is in the best interests of the Company and its subsidiaries for the
Company to enter into this Agreement with the Employee, which amends and
restates the Prior Agreement in its entirety, in order to (a) revise the
provisions regarding bonuses and the deferral of certain compensation, (b)
ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, or any successor provision (the "Code"), (c) clarify the provisions
regarding confidential information, and (d) make certain other changes; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee;


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1. Definitions.


(a) The term "Change in Control" means any of the following events: (1) any
person or persons acting as a group (within the meaning of Section 409A of the
Code) acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 30% or more of the total voting power of the
outstanding stock of the Company or the Bank; (2) individuals who are members of
the Board of Directors of the Company on the date hereof (the "Incumbent Board")
cease for any reason during any 12-month period to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets of the
Company or the Bank that have a gross fair market value of 40% or more of the
total gross fair market value of all of the assets of the Company or the Bank
immediately before such acquisition or acquisitions; or (4) any other event
which is not covered by the foregoing subsections but which the Board of
Directors determines to affect control of the Company or the Bank and with
respect to which the Board of Directors adopts a resolution that the event
constitutes a Change in Control for purposes of this Agreement; provided that
with respect to each of the events covered by clauses (1) through (4) above, the
event must



--------------------------------------------------------------------------------









also be deemed to be either a change in the ownership of the Company or the
Bank, a change in the effective control of the Company or the Bank or a change
in the ownership of a substantial portion of the assets of the Company or the
Bank within the meaning of Section 409A of the Code.


(b) The term "Consolidated Subsidiaries" means any subsidiary or subsidiaries of
the Company (or its successors) that are part of the consolidated group of the
Company (or its successors) for federal income tax reporting.


(c) The term "Date of Termination" means the date upon which the Employee's
employment with the Company and its Consolidated Subsidiaries ceases, as
specified in a notice of termination pursuant to Section 9 of this Agreement,
provided that all references in this Agreement to a Date of Termination that
results in the payment of severance shall mean the date of the Employee's
involuntary Separation from Service.


(d) The term "Effective Date" means the date first written above.


(e) The term "Involuntary Termination" means a termination of the employment of
the Employee (i) by the Company and the Bank without his express written
consent; or (ii) by the Employee by reason of a material diminution of or
interference with his duties, responsibilities or benefits, including any of the
following actions unless consented to in writing by the Employee: (1) a
requirement that the Employee be based at any place other than Springfield,
Missouri, or within 50 miles thereof, except for reasonable travel on Company or
Bank business; (2) a material demotion of the Employee; (3) a material reduction
in the number or seniority of personnel reporting to the Employee or a material
reduction in the frequency with which, or in the nature of the matters with
respect to which, such personnel are to report to the Employee, other than as
part of a Bank- or Company-wide reduction in staff; (4) a material reduction in
the Employee's salary or a material adverse change in the Employee's
perquisites, benefits, contingent benefits or vacation, other than prior to a
Change in Control as part of an overall program applied uniformly and with
equitable effect to all members of the senior management of the Bank or the
Company; (5) a material permanent increase in the required hours of work or the
workload of the Employee; or (6) the failure of the Board of Directors (or a
board of directors of a successor of the Company) to elect him as Chairman of
the Company (or a successor of the Company) or any action by the Board of
Directors (or a board of directors of a successor of the Company) removing him
from any of such office, or the failure of the board of directors of the Bank
(or any successor of the Bank) to elect him as Chairman of the Bank (or any
successor of the Bank) or any action by such board (or board of a successor of
the Bank) removing him from any of such office; provided in each case that
Involuntary Termination shall mean a Separation from Service as defined herein
and that also constitutes an involuntary Separation from Service under Treasury
Regulation §1.409A-1(n). In addition, before the Employee terminates his
employment pursuant to clauses (1) through (6) of the preceding sentence, the
Employee must first provide written notice to the Company within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Company shall thereafter have the right to remedy the
condition within thirty (30) days following the date it received the written
notice from the Employee. If the Company remedies the condition within such
thirty (30) day cure period, then the Employee shall not have the right to
terminate his employment as the result of such event. If the Company does not
remedy the condition within such thirty (30) day cure period, then the Employee
may terminate his employment as the result of such event at any time within
sixty (60) days following the expiration of such cure period. All references in
this Agreement to an Involuntary Termination


2

--------------------------------------------------------------------------------









that results in the payment of severance shall mean an involuntary Separation
from Service under Treasury Regulation §1.409A-1(n).  The term "Involuntary
Termination" does not include Termination for Cause, termination of employment
due to permanent disability pursuant to Section 7(g) of this Agreement,
retirement, death or suspension or temporary or permanent prohibition from
participation in the conduct of the affairs of a depository institution under
Section 8 of the Federal Deposit Insurance Act.


(f) The term "Section 409A" means Section 409A of the Code and the regulations
and guidance of general applicability issued thereunder.


(g) The term "Separation from Service" shall mean a cessation or reduction in
the Employee's services for the Company and the Bank (and any other affiliated
entities that are deemed to constitute a "service recipient" as defined in
Treasury Regulation §1.409A-1(h)(3)) that constitutes a "Separation from
Service" as determined under Section 409A of the Code, taking into account all
of the facts, circumstances, rules and presumptions set forth in Treasury
Regulation §1.409A-1(h)


(h) The terms "Termination for Cause" and "Terminated for Cause" mean
termination of the employment of the Employee because of the Employee's
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (excluding violations which do not have
an adverse \effect on the Company or the Bank) or final cease-and-desist order,
or (except as provided below) material breach of any provision of this
Agreement. No act or failure to act by the Employee shall be considered willful
unless the Employee acted or failed to act with an absence of good faith and
without a reasonable belief that his action or failure to act was in the best
interest of the Company. The Employee shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to the
Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board of Directors at a
meeting of the Board duly called and held for such purpose (after reasonable
notice to the Employee and an opportunity for the Employee to present his views
on the matter to the Board either in person without counsel or in writing),
stating that in the good faith opinion of the Board of Directors the Employee
has engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail. The opportunity of the Employee to be heard
before the Board shall not affect the right of the Employee to arbitration as
set forth in Section 18 of this Agreement.


2. Term; Termination of Prior Employment Agreement. The initial term of this
Agreement shall be a period ending on September 30, 2024, subject to earlier
termination as provided herein. On each October 1St, commencing October 1, 2020,
the term shall be extended for a period of one year in addition to the
then-remaining term, provided that the Company has not given notice to the
Employee in writing at least 90 days prior to such annual anniversary date that
the term of this Agreement shall not be extended further, and provided further
that the Employee has not received an unsatisfactory performance review by
either the Board of Directors or the board of directors of the Bank.


3. Employment. The Employee is employed as the Chairman of the Company and the
Bank. As such, the Employee shall render administrative and management services
as are customarily performed by persons situated in similar executive
capacities, and shall have such other powers and duties as the Board of
Directors or the board of directors of the Bank may


3

--------------------------------------------------------------------------------









prescribe from time to time. The Employee shall also render services to any
subsidiary or subsidiaries of the Company or the Bank as requested by the
Company or the Bank from time to time consistent with his executive position.
The Employee shall devote his best efforts and reasonable time and attention to
the business and affairs of the Company and the Bank to the extent necessary to
discharge his responsibilities hereunder. The Employee may (i) serve on
corporate or charitable boards or committees, and (ii) manage personal
investments, so long as such activities do not interfere materially with
performance of his responsibilities hereunder.


4. Cash Compensation.


(a) Salary. The Company agrees to pay the Employee during the term of this
Agreement a base salary (the "Company Salary") the annualized amount of which
shall be not less than the annualized aggregate amount of the Employee's base
salary from the Company and any Consolidated Subsidiaries in effect at the
Effective Date; provided that any amounts of salary actually paid to the
Employee by any Consolidated Subsidiaries shall reduce the amount to be paid by
the Company to the Employee. The Company Salary, excluding the bonus, shall be
paid no less frequently than monthly and shall be subject to customary tax
withholding. The amount of the Employee's Company Salary may be increased (but
shall not be decreased other than prior to a Change in Control as part of an
overall program applied uniformly and with equitable effect to all members of
senior management of the Company or the Bank) from time to time in accordance
with the amounts of salary approved by the Board of Directors or the board of
directors of any of the Consolidated Subsidiaries after the Effective Date, or
by the compensation committee of the Board of Directors of any of the foregoing
entities.


(b) Bonuses. The Employee shall be entitled to participate in an equitable
manner with all other executive officers of the Company and the Bank in such
performance-based and discretionary bonuses, if any, as are authorized and
declared by the Board of Directors for executive officers of the Company and by
the board of directors of the Bank for executive officers of the Bank, or by the
compensation committee of the Board of Directors of any of the foregoing
entities. Any bonus shall be paid not later than 21/2 months after the year in
which the Employee obtains a legally binding right to the bonus. If the bonus
cannot be paid by that date, then it shall be paid on the next following April
15, or such other date during the year as permitted under Section 409A.


(c) Expenses. The Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Employee in performing services under
this Agreement in accordance with the policies and procedures applicable to the
executive officers of the Company and the Bank, provided that the Employee
accounts for such expenses as required under such policies and procedures.


(d) Deferral of Non-Deductible Compensation. In the event that the Employee's
aggregate compensation (including compensatory benefits which are deemed
remuneration for purposes of Section 162(m) of the Code) from the Company and
the Consolidated Subsidiaries for any year ending on or before December 31, 2019
exceeds the greater of (i) $1,000,000 or (ii) the maximum amount of compensation
deductible by the Company or any of the Consolidated Subsidiaries in any
calendar year under Section 162(m) of the Code (the "maximum allowable amount"),
then any such amount in excess of the maximum allowable amount shall be
mandatorily deferred (with interest thereon at an annual rate equal to the
federal short-term rate under


4

--------------------------------------------------------------------------------









Section 1274(d)(1) of the Code, determined as of the last day of the calendar
year in which the Employee's compensation is first not deductible under Section
162(m) of the Code, per annum, compounded annually. Any amount deferred under
this Section 4(d) shall be paid either (A) during the first calendar year in
which the Company reasonably anticipates, or should reasonably anticipate, that
if the deferred amount (or a portion thereof) is paid during such year, the
deductibility of the amount paid during such year will not be barred by Section
162(m) of the Code, or (B) if the Employee has a Separation from Service, on
January Pt of the first year following the date of the Separation from Service;
provided, however, if the Employee is a "Specified Employee" (as defined in
Section 409A) at the time of his Separation from Service, then any amount
payable under clause (B) which is not covered by the separation pay plan
exemption from Section 409A set forth in Treasury Regulation
§1.409A-1(b)(9)(iii), and as such constitutes deferred compensation under
Section 409A, shall not be paid until the first business day of the later of (x)
the first January following the date of the Employee's Separation from Service,
(y) the seventh month following the Employee's Separation from Service, or (z)
the nineteenth month following the Effective Date.The provisions of this
subsection shall survive any termination of the Employee's employment and any
termination of this Agreement.


5. Benefits.


(a) Participation in Benefit Plans. The Employee shall be entitled to
participate, to the same extent as executive officers of the Company and the
Bank generally, in all plans of the Company and the Bank relating to pension,
retirement, thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage, travel and accident insurance,
education, cash bonuses, and other retirement or employee benefits or
combinations thereof In addition, the Employee shall be entitled to be
considered for benefits under all of the stock and stock option related plans in
which the Company's or the Bank's executive officers are eligible or become
eligible to participate.


(b) Fringe Benefits. The Employee shall be eligible to participate in, and
receive benefits under, any other fringe benefit plans or perquisites which are
or may become generally available to the Company's or the Bank's executive
officers, including but not limited to supplemental retirement, incentive
compensation, supplemental medical or life insurance plans, company cars, club
dues, physical examinations, financial planning and tax preparation services.


6. Vacations; Leave. The Employee shall be entitled to annual paid vacation in
accordance with the policies established by the Board of Directors and the board
of directors of the Bank for executive officers, in no event less than four
weeks per year, and to voluntary leaves of absence, with or without pay, from
time to time at such times and upon such conditions as the Board of Directors
may determine in its discretion.


7. Termination of Employment.


(a) Involuntary Termination. If the Employee experiences an Involuntary
Termination, such termination of employment shall be subject to the Company's
obligations under this Section 7. In the event of the Involuntary Termination of
the Employee, if the Employee has offered to continue to provide the services
contemplated by and on the terms provided in this Agreement and such offer has
been declined, then the Company shall, during the portion of the term of this
Agreement remaining following the Date of Termination (the "Liquidated Damage


5

--------------------------------------------------------------------------------









Period"), as damages for breach of contract, pay to the Employee monthly
one-twelfth of the Company Salary at the annual rate in effect immediately prior
to the Date of Termination and one-twelfth of the average annual amount of cash
bonus and cash incentive compensation of the Employee, based on the average
amounts of such compensation earned by the Employee from the Company and the
Bank for the two full fiscal years preceding the Date of Termination, with such
payments to commence as of the first business day of the month following the
date of the Involuntary Termination, except as otherwise set forth below or in
Section 7(c) below. If the Employee is a "Specified Employee" (as defined in
Section 409A) at the time of his Separation from Service, then any payments
under this Section 7(a) which are not covered by the separation pay plan
exemption from Section 409A set forth in Treasury Regulation
§1.409A-1(b)(9)(iii), and as such constitute deferred compensation under Section
409A, shall not be paid until the first business day of the later of (A) the
seventh month following the Employee's Separation from Service, or (B) the
nineteenth month following the Effective Date, except that if the Employee dies
beforehand, the payments made be made on the first business day following the
date of his death (the "Delayed Distribution Date"). Any payments deferred on
account of the preceding sentence shall be accumulated without interest and paid
with the first payment that is payable in accordance with the preceding sentence
and Section 409A. To the extent permitted by Section 409A, amounts payable under
this Section 7(a) which are considered deferred compensation shall be treated as
payable after amounts which are not considered deferred compensation (i.e.,
which are considered payable on account of an involuntary Separation from
Service as herein defined pursuant to a separation pay plan).


(b) Change in Control. In the event that the Employee experiences an Involuntary
Termination within the 12 months preceding, at the time of, or within 24 months
following a Change in Control, then in addition to the Company's obligations
under Section 7(a) of this Agreement, the Company shall pay to the Employee an
amount equal to 299% of the Employee's "base amount" as determined under Section
280G of the Code, with such amount to be paid in equal monthly installments over
the then remaining Liquidated Damage Period, except as set forth below or in
Section 7(c) below. If the Employee is a "Specified Employee" (as defined in
Section 409A) at the time of his Separation from Service, then payments under
this Section 7(b) which are not covered by the separation pay plan exemption
from Section 409A set forth in Treasury Regulation §1.409A-1(b)(9)(iii), and as
such constitute deferred compensation under Section 409A, shall not be paid
until the Delayed Distribution Date. Any payments deferred on account of the
preceding sentence shall be accumulated without interest and paid with the first
payment that is payable in accordance with the preceding sentence and Section
409A. To the extent permitted by Section 409A, amounts payable under this
Section 7(b) which are considered deferred compensation shall be treated as
payable after amounts which are not considered deferred compensation (i.e.,
which are considered payable on account of an involuntary Separation from
Service as herein defined pursuant to a separation pay plan).


(c) Year-End Straddle Provision. Notwithstanding any other provision contained
in this Agreement, in the event any payment under this Section 7 is made
contingent upon the execution of a general release and the time period that the
Employee has to consider the terms of such general release (including any
revocation period under such release) commences in one calendar year and ends in
the succeeding calendar year, then the payment shall not be paid until the
succeeding calendar year. Payments that would have otherwise been made in the
year in


6

--------------------------------------------------------------------------------









which the Date of Termination occurs in the absence of this Section 7(c) shall
be accumulated without interest and paid in the immediately succeeding calendar
year as soon as practicable following the execution of the general release and
the expiration of the revocation period.


(d) Termination for Cause. In the event of Termination for Cause, the Company
shall have no further obligation to the Employee under this Agreement after the
Date of Termination other than deferred amounts under Section 4(d).


(e) Voluntary Termination. The Employee may terminate his employment voluntarily
at any time by a notice pursuant to Section 9 of this Agreement. In the event
that the Employee voluntarily terminates his employment other than by reason of
any of the actions that constitute Involuntary Termination under Section
1(e)(ii) of this Agreement ("Voluntary Termination"), the Company shall be
obligated to the Employee for the amount of his Company Salary and benefits only
through the Date of Termination, at the time such payments are due, and the
Company shall have no further obligation to the Employee under this Agreement
except as provided in Section 4(d).


(f) Death. In the event of the death of the Employee while employed under this
Agreement and prior to any termination of employment, the Company shall pay to
the Employee's estate, or such person or beneficiary as the Employee may have
previously designated in writing, (i) a lump sum equal to the Company Salary
which was not previously paid to the Employee and the Company Salary which he
would have earned if he had continued to be employed under this Agreement
through the 180th day after the date on which the Employee died; (ii) the
amounts of any benefits or awards which, pursuant to the terms of any applicable
plan or plans, were earned with respect to the fiscal year in which the Employee
died and which the Employee would have been entitled to receive if he had
continued to be employed, and the amount of any bonus or incentive compensation
for such fiscal year which the Employee would have been entitled to receive if
he had continued to be employed, pro-rated in accordance with the portion of the
fiscal year prior to his death, provided that such amounts shall be payable when
and as ordinarily payable under the applicable plans; and (iii) the unpaid
deferred amounts under Section 4(d). The lump sum payable pursuant to clause (i)
of this Section 7(f) shall be payable within 30 days following the date of
death.


(g) Permanent Disability. For purposes of this Agreement, the term "permanently
disabled" means that the Employee has a mental or physical infirmity which
permanently impairs his ability to perform substantially his duties and
responsibilities under this Agreement and which results in (i) eligibility of
the Employee under the long-term disability plan of the Company or the Bank, if
any; or (ii) inability of the Employee to perform substantially his duties and
responsibilities under this Agreement for a period of 180 consecutive days.
Either the Company or the Bank or both may terminate the employment of the
Employee after having established that the Employee is permanently disabled.


(h) Regulatory Action. Notwithstanding any other provisions of this Agreement:


(1) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the affairs of a depository institution by an order issued
under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act ("FDIA"),
12 U.S.C. § 1818(e)(4) and (g)(1), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected; and


7

--------------------------------------------------------------------------------









(2) If the Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations of the Company under this Agreement shall terminate as of the date
of default, but this provision shall not affect any vested rights of the
contracting parties.


8. Tax Gross-Up


(a) If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Employee has the right to
receive from the Company and its subsidiaries (or their successors), would
constitute a "parachute payment" as defined in Section 280G(b)(2) of the Code
(the "Initial Parachute Payment"), then the Company shall pay to the Employee,
within ten (10) business days after the Date of Termination and subject to
applicable withholding requirements, a lump sum cash amount equal to the sum of
the following:


(i) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Employee's "base amount" from the Company and its
subsidiaries, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Employee's base amount being
hereinafter referred to as the "Initial Excess Parachute Payment"; and


(ii) such additional amount (tax allowance) as may be necessary to compensate
the Employee for the payment by the Employee of federal, state and local income
and excise taxes on the payment provided under clause (i) above and on any
payments under this clause (ii). In computing such tax allowance, the payment to
be made under clause (i) above shall be multiplied by the "gross up percentage"
("GUP"). The GUP shall be determined as follows:



 
GUP = Tax Rate        

            1 - Tax Rate
 
   



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal, state and local income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Employee in the year in which the payment under clause (i)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.


The Company's independent tax counsel or accountants shall review each calendar
year during the Liquidated Damage Period the determination of the Initial Excess
Parachute Payment and shall adjust, to the extent necessary and appropriate, the
amount payable pursuant to clauses (i) and (ii) of this Section 8(a) (the
"Annual Adjustment Amount"). In the event there is an Annual Adjustment Amount,
then the Company's independent tax counsel or accountants shall notify the
Company and the Employee of the amount the Employee must pay to the Company or
the Company must pay to the Employee in order to put the Employee (or the
Company, as the case may be) in the same position the Employee (or the Company,
as the case may be) would have been if the Initial Excess Parachute Payment had
reflected the Annual Adjustment Amount. In determining the Annual Adjustment
Amount, the independent tax counsel or accountants shall take into account any
and all taxes (including any penalties and interest) paid by or for the


8

--------------------------------------------------------------------------------









Employee or refunded to the Employee or for the Employee's benefit. As soon as
practicable after the Annual Adjustment Amount has been so determined, and in no
event more than thirty (30) days after the Annual Adjustment Amount has been so
determined, the Company shall pay the Annual Adjustment Amount to the Employee
or the Employee shall repay the Annual Adjustment Amount to the Company, as the
case may be.


(b) Notwithstanding the foregoing, if it shall subsequently be determined in a
final
judicial determination or a final administrative settlement to which the
Employee is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code (before giving effect to the payments under
Sections 8(a)(i) and (ii) above) is different from the Initial Excess Parachute
Payment, as adjusted by the cumulative Annual Adjustment Amounts (such different
amount being hereafter referred to as the "Determinative Excess Parachute
Payment"), then the Company's independent tax counsel or accountants shall
determine the amount (the "Final Adjustment Amount") which either the Employee
must pay to the Company or the Company must pay to the Employee in order to put
the Employee (or the Company, as the case may be) in the same position the
Employee (or the Company, as the case may be) would have been if the Initial
Excess Parachute Payment had been equal to the Determinative Excess Parachute
Payment. In determining the Final Adjustment Amount, the independent tax counsel
or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Employee or refunded to the Employee
or for the Employee's benefit. As soon as practicable after the Final Adjustment
Amount has been so determined, and in no event more than thirty (30) days after
the Final Adjustment Amount has been so determined, the Company shall pay the
Final Adjustment Amount to the Employee or the Employee shall repay the Final
Adjustment Amount to the Company, as the case may be.


(c) In each calendar year that the Employee receives payments of benefits that
constitute a parachute payment, the Employee shall report on his federal, state
and local income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Company
as described above. The Company shall indemnify and hold the Employee harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorneys' fees, interest, fines and penalties) which the Employee
incurs as a result of so reporting such information, with such indemnification
to be paid by the Company to the Employee as soon as practicable and in any
event no later than March 15 of the year immediately following the year in which
the amount subject to indemnification was determined. The Employee shall
promptly notify the Company in writing whenever the Employee receives notice of
the institution of a judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section 8 is being reviewed or is in dispute. The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for the Employee to resolve any such proceeding with respect to
any matter unrelated to amounts paid or payable pursuant to this Section 8) and
the Employee shall cooperate fully with the Company in any such proceeding. The
Employee shall not enter into any compromise or settlement or otherwise
prejudice any rights the Company may have in connection therewith without the
prior consent of the Company.


9. Notice of Termination. In the event that the Company or the Bank, or both,
desire to terminate the employment of the Employee during the term of this
Agreement, the Company or the Bank, or both, shall deliver to the Employee a
written notice of termination, stating whether such termination constitutes
Termination for Cause or Involuntary Termination or is due to


9

--------------------------------------------------------------------------------









permanent disability, setting forth in reasonable detail the facts and
circumstances that are the basis for the termination, and specifying the date
upon which employment shall terminate, which date shall be at least 30 days
after the date upon which the notice is delivered, except in the case of
Termination for Cause. In the event that the Employee determines in good faith
that he has experienced an event giving rise to an Involuntary Termination of
his employment if not cured, he shall send a written notice to the Company in
accordance with Section 1(e) of this Agreement In the event that the Employee
desires to effect a Voluntary Termination, he shall deliver a written notice to
the Company, stating the date upon which employment shall terminate, which date
shall be at least 30 days after the date upon which the notice is delivered,
unless the parties agree to a date sooner.


10. Attorneys' Fees. The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by the Employee
as a result of (i) the Employee's contesting or disputing any termination of
employment, or (ii) the Employee's seeking to obtain or enforce any right or
benefit provided by this Agreement or by any other plan or arrangement
maintained by the Company (or its successors) or the Consolidated Subsidiaries
under which the Employee is or may be entitled to receive benefits; provided
that the Company's obligation to pay such fees and expenses is subject to the
Employee prevailing with respect to the matters in dispute in any action
initiated by the Employee or the Employee having been determined to have acted
reasonably and in good faith with respect to any action initiated by the Company
or the Bank. The Company agrees to pay such legal fees and related expenses to
the extent permitted by law within 60 days following the date the Employee
provides notice to the Company with respect to such amounts, and in the event it
is subsequently determined that the Employee is not entitled to such payments as
a result of the proviso clause in the preceding sentence, the Employee shall
repay to the Company within 60 days following such determination any payments
for legal fees and related expenses as to which the Employee was not entitled.


11. Non-Disclosure and Non-Solicitation.


(a) Non-Disclosure. The Employee acknowledges that he has acquired, and will
continue to acquire while employed by the Company and/or any Consolidated
Subsidiary, special knowledge of the business, affairs, strategies and plans of
the Company and the Consolidated Subsidiaries which has not been disclosed to
the public and which constitutes confidential and proprietary business
information owned by the Company and the Consolidated Subsidiaries, including
but not limited to, information about the customers, customer lists, software,
data, formulae, processes, inventions, trade secrets, marketing information and
plans, and business strategies of the Company and the Consolidated Subsidiaries,
and other information about the products and services offered or developed or
planned to be offered or developed by the Company and/or the Consolidated
Subsidiaries ("Confidential Information"). The Employee agrees that, without the
prior written consent of the Company, he shall not, during the term of his
employment or at any time thereafter, in any manner directly or indirectly
disclose any Confidential Information to any person or entity other than the
Company and the Consolidated Subsidiaries. Notwithstanding the foregoing, if the
Employee is requested or required (including but not limited to by oral
questions, interrogatories, requests for information or documents in legal
proceeding, subpoena, civil investigative demand or other similar process) to
disclose any Confidential Information, the Employee shall provide the Company
with prompt written notice of any such request or requirement so that the
Company and/or a Consolidated Subsidiary may seek


10

--------------------------------------------------------------------------------









a protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 11(a). If, in the absence of a protective order or
other remedy or the receipt of a waiver from the Company, the Employee is
nonetheless legally compelled to disclose Confidential Information to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
the Employee may, without liability hereunder, disclose to such tribunal only
that portion of the Confidential Information which is legally required to be
disclosed, provided that the Employee exercise his best efforts to preserve the
confidentiality of the Confidential Information, including without limitation by
cooperating with the Company and/or a Consolidated Subsidiary to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information by such tribunal.
Notwithstanding anything to the contrary herein, the parties hereto agree that
nothing contained in this Agreement limits the Employee's ability to report
information to or file a charge or complaint with the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, the Federal
Deposit Insurance Corporation, the Board of Governors of the Federal Reserve
System or any other federal, state or local governmental agency or commission
that has jurisdiction over the Company or any Consolidated Subsidiary (the
"Government Agencies"). The Employee further understands that this Agreement
does not limit his ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company and/or any Consolidated Subsidiary. This Agreement
does not limit the Employee's right to receive an award for information provided
to any Government Agencies. In addition, pursuant to the Defend Trade Secrets
Act of 2016, the Employee understands that an individual may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer's trade secrets to the
attorney and use the trade secret information in the court proceeding if the
individual (y) files any document containing the trade secret under seal; and
(z) does not disclose the trade secret, except pursuant to court order. On the
Date of Termination, the Employee shall promptly deliver to the Company all
copies of documents or other records (including without limitation electronic
records) containing any Confidential Information that is in his possession or
under his control, and shall retain no written or electronic record of any
Confidential Information.


(b) Non-Solicitation. As partial consideration for the severance payments and
tax gross-up to be provided to the Employee pursuant to Sections 7 and 8 of this
Agreement, the Employee agrees that during the three-year period next following
the Date of Termination, the Employee shall not directly or indirectly solicit,
encourage, or induce any person while employed by the Company or any
Consolidated Subsidiary to (i) leave the Company or any Consolidated Subsidiary,
(ii) cease his or her employment with the Company or any Consolidated Subsidiary
or (iii) accept employment with another entity or person.


The provisions of this Section 11 shall survive any termination of the
Employee's employment and any termination of this Agreement.


11

--------------------------------------------------------------------------------









12. No Assignments.


(a) This Agreement is personal to each of the parties hereto, and neither party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) by an assumption agreement in form
and substance satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Failure of the Company to obtain such an assumption agreement prior
to the effectiveness of any such succession or assignment shall be a breach of
this Agreement and shall entitle the Employee to compensation and benefits from
the Company in the same amount and on the same terms as provided for upon an
Involuntary Termination under Section 7 hereof. For purposes of implementing the
provisions of this Section 12(a), the date on which any such succession becomes
effective shall be deemed the Date of Termination.


(b) This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


13. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its home
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.


14. Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


15. Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


17. Governing Law. This Agreement shall be governed by the laws of the State of
Missouri.


12

--------------------------------------------------------------------------------









18. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement (other than relating to the enforcement of the provisions of
Section 11) shall be settled exclusively by arbitration before a single
arbitrator in Springfield, Missouri under the commercial arbitration rules of
the American Arbitration Association (the "AAA") then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction. The
arbitrator shall be selected by the mutual agreement of the parties within ten
(10) business days of the date when the parties shall first have the opportunity
to select an arbitrator (the "Selection Period"); provided, however, that if the
parties fail to agree upon an arbitrator by the expiration of the Selection
Period, then each party shall, within five (5) business days after the
expiration of the Selection Period, select an arbitrator from the list of
arbitrators provided by the AAA and the two arbitrators so selected by each
party, acting independently, shall, as soon as practicable and within thirty
(30) days of both being selected, agree upon the selection of the arbitrator to
arbitrate the controversy or claim.


19. Equitable and Other Judicial Relief. In the event of an actual or threatened
breach by the Employee of any of the provisions of Section 11, the Company shall
be entitled to equitable relief in the form of an injunction from a court of
competent jurisdiction and such other equitable and legal relief as such court
deems appropriate under the circumstances. The parties agree that the Company
shall not be required to post any bond in connection with the grant or issuance
of an injunction (preliminary, temporary and/or permanent) by a court of
competent jurisdiction, and if a bond is nevertheless required, the parties
agree that it shall be in a nominal amount. The parties further agree that in
the event of a breach by the Employee of any of the provisions of Section 11,
the Company will suffer irreparable damage and its remedy at law against the
Employee is inadequate to compensate it for such damage.


20. Satisfaction of the Company's Obligations by the Bank. To the extent that
the Bank or any other of the Company's Consolidated Subsidiaries pays salary to
the Employee or provides benefits to him which the Company is obligated to pay
or provide under this Agreement, the Company's obligations under this Agreement
shall be deemed to be satisfied.


21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same instrument.


22. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.


23. Entire Agreement. This Agreement embodies the entire agreement between the
Company and the Employee with respect to the matters agreed to herein. All prior
agreements between the Company and the Employee with respect to the matters
agreed to herein, including the Prior Agreement, are hereby superseded and shall
have no force or effect.


(Signature page follows)
















13








IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


Attest:
 
Great Southern Bancorp, Inc.
     
/s/ Doug Marrs
 
/s/ Rex Copeland
Doug Marrs, Secretary
 
Rex Copeland, Treasurer
                     
Employee
         
/s/ William V. Turner
   
William V. Turner
















14